  
Exhibit 10.3
  
CONSULTING AGREEMENT dated as of November 6, 2006, between Oxis International,
Inc., a Delaware corporation (the “Company”), and John E. Repine, M.D. (the
“Consultant”).


The Company desires to retain the Consultant to perform consulting services in
the field of antioxidant and inflammation research for the Company, and the
Consultant desires to perform such consulting services for the Company, in each
case, upon the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties agree as follows:


1. Retention of Consultant. The Company hereby retains the Consultant as a
consultant, and the Consultant hereby accepts such retention by the Company,
upon the terms and conditions hereinafter set forth. The Consultant shall
perform all such services as an independent contractor to the Company and not as
an employee, agent or representative of the Company.


2. Term. The retention of the Consultant hereunder shall be for a period
commencing as of October 15, 2006 (the “Commencement Date”) and ending on
October 15, 2009 or such earlier date provided in this Section 2. This Agreement
shall automatically terminate prior to such date upon the first to occur of (i)
the death or disability of the Consultant, (ii) the resignation by the
Consultant following the delivery by him to the Company of ten days’ advance
written notice of such resignation or (iii) termination by the Company following
the delivery to the Consultant of 60 days’ advance written notice from the
Company’s Board of Directors of its intention to terminate the Agreement. The
period commencing on the Commencement Date and ending on the date of termination
of the Consultant’s retention hereunder shall be called the “Term”.


3. Duties. During the Term, the Consultant shall advise the Company concerning
matters of antioxidant and inflammation research and potential acquisitions
(including products/compounds/intellectual property as well as companies), and
product research and development. The Consultant shall also advise the Company
regarding the development and establishment of reference labs for oxidative
stress and inflammatory reactions. For each such matter, the Consultant will
initiate his advisory services only after being requested to do so by the Chief
Executive Officer of the Company (the “CEO”). At the outset of each project, the
CEO will define its scope and timing. The Consultant shall report directly to,
and shall reasonably update, the CEO or his designee on the status of each
project, and shall reasonably coordinate his efforts with members of management
and other consultants to the Company.


4. Time to be Devoted to Services. During the Term, the Consultant shall not be
required to devote any specified amount of time to the provisions of services
hereunder and shall only be required to devote such reasonable amount of time to
the business of the Company as the Consultant shall reasonably determine to be
necessary to fulfill his duties hereunder.



 


--------------------------------------------------------------------------------



5. Compensation. The Company shall pay to the Consultant a consulting fee of
$36,000 per annum. The consulting fee initially will be payable quarterly in
advance in the form of the Company’s common stock (“Common Stock”), at a price
equal to 85% of the “Market Price” for the Company’s common stock, which shall
equal the average of the closing prices for the five trading days prior to the
date that the issuance is authorized by the Board of Directors. In lieu of
receiving Common Stock for such payments, the Consultant may elect to receive
that number of ten year Warrants (with cashless exercise provisions) equal to
1.5 times the number of shares of Common Stock that would otherwise be received,
at an exercise price equal to the Market Price. The first installment,
representing $9,000 of the annual consulting fee, and payable at the
Consultant’s election either in the shares of Common Stock of form of warrants
described in the foregoing sentence, will be paid promptly after the
determination of the Market Price, and thereafter, will be paid on the dates
that are three months, six months and nine months from the date hereof, and
quarterly thereafter for the duration of the Term. Notwithstanding the
foregoing, once the Company has raised at least $2.5 million in one or more
financings (equity, debt or convertible debt, in addition to the financing
closed on October 27, 2006) or in a strategic transaction (a “Qualifying
Financing”), the consultant may elect, at any time, in lieu of receiving a
quarterly issuance of stock (or warrants in lieu thereof), to receive his
consulting fee in cash, payable quarterly. All shares of Common Stock issuable
to the Consultant under this Agreement (if not otherwise registered pursuant to
an existing stock option plan covered by a registration statement on Form S-8),
or upon the exercise of the warrants to be issued in lieu thereof, shall have
the benefit of piggyback registration rights, pursuant to a Registration Rights
Agreement to be executed by the Company and the Consultant (the “Registration
Rights Agreement”); provided, however, that the failure to execute such a
Registration Rights Agreement shall not limit the Consultant’s piggyback
registration rights hereunder.


6. Bonus Awards. During the Term, the Consultant shall be eligible to annual and
special bonuses based upon the attainment of agreed upon goals and milestones as
determined by the CEO, relating to special contributions made by the Consultant
to the Company’s business, product development and intellectual property. Each
bonus payable hereunder shall be paid in cash, although at the Consultant’s sole
option, such bonus may be paid in stock (or in the form of ten year warrants
with cashless exercise provisions, with 1.5 times the number of warrants to be
issued in lieu of the number of shares of Common Stock), based upon the average
of the closing bid and asked prices for the 5 trading days immediately prior to
the awarding to the Consultant of the particular bonus (which shall also be the
exercise price of the warrants, if the Consultant elects to receive warrants).
The Consultant shall make his election no more than ten (10) days following
notification by the Company of a bonus award, and the failure to make timely
election shall mean that the Consultant shall receive the bonus in the form of
cash.


7. Stock Options. As soon as practicable following execution of this Agreement,
the Consultant shall be granted ten-year options for the purchase of up to
200,000 shares (the “Initial Option Grant”) of Common Stock under the Company’s
existing stock option plan (the “Plan”). The terms of the grant, including the
vesting schedule and exercise price of the Initial Option Grant, shall be as set
forth in a separate option agreement executed by and between the parties and
will provide, among other things, (i) for cashless exercise provisions and (ii)
for the vesting of 100,000 options in four equal quarterly installments
commencing on the date that is three months from the Commencement Date and every
three months thereafter, (iii) for the vesting of the remaining 100,000 options
in eight quarterly installments over the subsequent two years and (iv) for an
exercise price equal to the average of the closing bid and asked prices for the
Common Stock on the trading day immediately prior to the date hereof. Subsequent
stock option grants will be determined annually by the Company’s Board of
Directors (the “Board”) and its Compensation Committee. During the Term, the
Consultant will be deemed to be an employee of the Company for the purpose of
his existing stock options, including those granted pursuant to Sections 7 and 8
hereof.



 

2

--------------------------------------------------------------------------------



8. Sign On Bonus. As a sign-on bonus and as soon as practicable following
execution of this Agreement, the Company shall issue to the Consultant an
additional ten-year option under the Plan for the purchase of up to 200,000
shares (the “Sign On Option Grant”). The terms of the grant, including the
vesting schedule and exercise price of the Sign On Option Grant, shall be as set
forth in a separate option agreement executed by and between the parties and
will provide, among other things, (i) for cashless exercise provisions, and (ii)
for an exercise price equal to the average of the closing bid and asked prices
for the Common Stock on the trading day immediately prior to the Commencement
Date. The options issued under this Section 8 will vest monthly in six equal
installments, commencing on the date that is 30 days after the Commencement
Date, through the 180th day after the Commencement Date.


9. Business Expenses: Benefits. The Company shall reimburse the Consultant in
cash, in accordance with its practice from time to time, for all reasonable and
necessary travel, entertainment and other expenses and other disbursements
incurred by the Consultant for or on behalf of the Company in the performance of
the Consultant’s duties hereunder. The Consultant shall provide such appropriate
documentation of expenses and disbursements as may from time to time be required
by the Company.


The Company shall have no obligation to provide any benefits to Consultant,
including without limitation, any health, life or disability benefits.


10. Indemnification; Insurance. The Company will indemnify the Consultant for
his actions in the capacity as a consultant hereunder (other than resulting from
his gross negligence or willful misconduct) and as a director of the Company and
any of its subsidiaries to the full extent permitted by law and as provided in
the Company’s Certificate of Incorporation and by-laws. The Company also will
include the Consultant on its existing Directors and Officers liability
insurance policy, which the Company represents is for a customary amount for
similar public companies in the life sciences industry.


11. Additional Payments and Stock Issuances. The Company agrees whenever it
makes any payment of cash to the Consultant hereunder (other than for the
reimbursement of expenses), it will simultaneously pay to University Physicians
Inc., 13611 East Colfax Avenue, Aurora, CO 80011 (“UPI”) a cash payment equal to
13.5% of the cash paid to the Consultant, and that whenever the Company grants a
stock option to the Consultant, it will simultaneously grant to UPI an award for
10% of the number of options awarded to the Consultant, at the same exercise
price and subject to the same rights, terms and conditions as the option grant
awarded to Consultant (including, without limitation, exercise price, vesting
provisions, cashless exercise rights and piggyback registration rights). UPI
shall be a third party beneficiary of this Section 11.



 

3

--------------------------------------------------------------------------------



12. Termination Payments. If the Company terminates this Agreement pursuant to
Section 2(iii) without Cause after the six month anniversary of the date of this
Consulting Agreement, Consultant shall receive an amount equal to twelve (12)
months of the consulting fee for the then current Term in a lump sum payment,
and all outstanding stock options shall become fully vested and the warrants
vested as of the date of termination and the stock options shall remain
exercisable through their respective expiration dates. If the Company terminates
this Agreement pursuant to Section 2(iii) without Cause prior the six month
anniversary of the date of this Consulting Agreement, Consultant shall be paid
any expenses due to him and all vested stock options and warrants shall remain
exercisable through their respective expiration dates. “Cause” shall mean means
(i) willful malfeasance or willful misconduct by the Consultant in connection
with the performance of his duties hereunder; (ii) the Consultant’s gross
negligence in performing any of his duties under this Agreement; (iii) the
Consultant’s conviction of, or entry of a plea of guilty to, or entry of a plea
of nolo contendere with respect to, any felony; (iv) the Consultant’s habitual
drunkenness or use or possession of illegal drugs while performing his duties
under this Agreement or excessive absenteeism not related to illness; (v) the
Consultant’s material breach of any written policy applicable to all employees
and consultants adopted by the Corporation; or (vi) material breach by the
Consultant of any of his agreements in this Agreement having a material
detrimental impact on the Corporation after written notice and a reasonable
opportunity to cure of not less than 30 days.


If the Company terminates this Agreement pursuant to Section 2(iii) for Cause
(other than pursuant to Section 8(a)(vi), for which the notice requirement is 30
days), the Company will only be required to give ten (10) days’ prior notice,
and in such event the Consultant shall not be entitled to any further payments
of his consulting fee hereunder, and any unexercised stock options shall expire.


If the Consultant resigns pursuant to Section 2(ii), for whatever reason, or
dies or becomes disabled, the Consultant (or his estate) shall not be entitled
to any further payments of his consulting fee hereunder, all unvested stock
options and warrants shall expire, and all vested stock options and warrants
shall remain exercisable until their respective expiration dates. “Disability”
shall mean the Consultant’s incapacity due to physical or mental illness that
results in his being unable to substantially perform his duties hereunder for
six consecutive months (or for six months out of any nine-month period). During
a period of Disability, the Consultant shall continue to receive his consulting
fee hereunder.


13. Corporate Opportunities; Intellectual Property.


(a) The Consultant acknowledges that by virtue of his efforts as a consultant
hereunder to the Company and as a director, he may become aware of confidential
information identified as such in writing by the Company relating to the
Company’s business opportunities and potential acquisitions of companies and or
technologies/compounds (“Confidential Information”), and that he will not,
during the Term and for a period of 6 months thereafter (the “Restricted
Period”), directly or indirectly use any such Confidential Information for his
own benefit or for the benefit of any third person other than the Company or its
affiliates or enter into or negotiate a transaction with any person that was the
subject of the Company’s business opportunity or potential acquisition without
the prior written approval of the Company or following an express decision by
the CEO or the Board not to pursue the specific business opportunity or
potential acquisition. The foregoing limitation shall not apply to the
Consultant after the end of the Restricted Period. The restrictions set forth in
this Section 12 are in addition to any of Consultant’s fiduciary obligations to
the Company by virtue of his being a director of the Company.

 

4

--------------------------------------------------------------------------------


(b) Notwithstanding the foregoing, the Company acknowledges that the Consultant
may pursue his own independent business interests and activities during the
Restricted Period, including those relating to life sciences and medical
technologies. Such business interests and activities include, without
limitation, those identified on Schedule A annexed hereto, which the Company
acknowledges are not business opportunities of the Company and, therefore, which
may be pursued by the Consultant on his own or in association with others
independently of the Company during the Restricted Period. The Consultant is
under no obligation hereunder to identify specific potential business
opportunities or acquisitions for the Company. However, once the Consultant
informs the Company of a potential opportunity during the Term (other than those
set forth on Schedule A), he may not independently pursue that opportunity
during the Restricted Period without the prior written approval of the Company
or following an express decision by the CEO or the Board not to pursue the
specific business opportunity or potential acquisition.


(c) Any material or other work which may be subject to copyright or patent, and
which is conceived, derived, made or written by the Consultant in connection
with the Confidential Information shall be deemed a “work for hire,” (and is
herein referred to as a “Development”). As between the Consultant and the
Company, Consultant acknowledges that all Developments will be the sole and
exclusive property of the Company and shall also be deemed Confidential
Information under this Agreement. The Consultant further acknowledges the
Company may in turn negotiate with any third party regarding their respective
ownership rights to such Developments. The Consultant shall execute such
documents as may be necessary to vest in the Company or any third party, if
applicable, all right, title and interest in and to the Developments. The
Company (or a third party, if applicable) will pay all costs and expenses
associated with any applications and the transfer of title to Developments,
including paying the Consultant’s reasonable attorneys’ fees for reviewing such
documents and instruments presented for execution.


(d) Notwithstanding the foregoing, the assignment by the Consultant to the
Company (or a third party, if applicable) of Developments, as well as the right
to apply for and obtain patents and/or registered copyrights on the same, shall
be expressly limited to those specifically involving the Confidential
Information relating to such projects as mutually agreed upon by the parties
hereto, and shall specifically not include (i) any right, license or interest of
the Company to general concepts, formats, methods, testing techniques, study
designs, computer software or other procedures utilized or designed by the
Consultant in performing his duties hereunder, or any general inventions,
discoveries, improvements, or copyrightable materials relating thereto, nor (ii)
any patentable or copyrightable materials which can be shown by competent proof
not to concern the subject matter of the Confidential Information, or, which
predate this Agreement or the Consultant’s receipt of the Confidential
Information, or (iii) any intellectual property relating to the Consultant’s
current activities identified on Schedule A.


(e) The Consultant agrees that this Section 12 may be enforced by the Company by
injunction, or other equitable relief, without prejudice to any other rights and
remedies that the Company may have under this Agreement and without the posting
of any bond.


14. Legal Expenses. The costs of the Consultant’s counsel, Adam Eilenberg,
related to the negotiation, preparation and review of this Agreement, up to
$2,500, shall be paid by the Corporation, in the form of shares of Common Stock,
based on a price equal to 85% of the Market Price and shall be issued to Adam
Eilenberg. Any shares issued pursuant to the foregoing sentence shall have the
same registration rights as those being provided to Consultant hereunder and
pursuant to the Registration Rights Agreement.


15. Notices. All notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:
 

5

--------------------------------------------------------------------------------


If to the Company, to:


OXIS International, Inc.
323 Vintage Park Drive, Suite B
Foster City, California 94404
Attention: Chairman of the Board


if to the Consultant, to:


John E. Repine, M.D.
c/o Webb-Waring Institute
Box c322
4200 E. Ninth Avenue, Denver, CO 80262


with a copy to:


John E. Repine, M.D.
70 Cherry Hills Farm Drive
Englewood, CO 80113
 
or to such other address as the party to whom notice is to be given may have
furnished to the other party or parties in writing in accordance herewith. Any
such notice or communication shall be deemed to have been received in the case
of personal delivery, on the date of such delivery, in the case of
nationally-recognized overnight courier, on the next business day after the date
when sent, in the case of telecopy transmission, when received, and in the case
of mailing, on the third business day following that on which the piece of mail
containing such communication is posted.


16. Binding Agreement; Benefit. Subject to Section 20, the provisions of this
Agreement will be binding upon, and will inure to the benefit of, the respective
heirs, legal representatives, successors and assigns of the parties.


17. Governing Law. This Agreement will be governed by, and construed and
enforced in accordance with, the laws of the State of California (without giving
effect to principles of conflicts of laws).


18. Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement must be in writing and shall not operate or be construed as a
waiver of any other breach.


19. Entire Agreement; Amendments. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements or understandings between the parties with respect thereto.
This Agreement may be amended only by and agreement in writing signed by the
parties.


20. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 

6

--------------------------------------------------------------------------------



21. Assignment. This Agreement is personal in its nature and the parties shall
not, without the consent of the other, assign or transfer this Agreement or any
rights or obligations hereunder; provided, however, that the Company may assign
this Agreement to any of its subsidiaries.


22. Counterparts. This Agreement may be executed in counterparts, and each such
counterpart shall be deemed to be an original instrument, but both such
counterparts together shall constitute but one agreement.




[remainder of page left intentionally blank]

 

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Consulting Agreement as of the date first written above.




                            OXIS INTERNATIONAL, INC.




                            By: /s/ Marvin S. Hausman, M.D.           
                              Name:  Marvin S. Hausman, M.D.
                       Title:  President & Chief Executive Officer




                                                                                            /s/
John E. Repine, M.D.    
                                                    John E. Repine, M.D.

 

8

--------------------------------------------------------------------------------



SCHEDULE A


EXISTING BUSINESS INTERESTS AND ACTIVITIES OF THE CONSULTANT


1. Use of Near-Infrared Spectrometry technique to non-invasively measure factors
that predict and reflect changes in Diabetes, ARDS and other disorders.


2. Development of intellectual property of ways to treat age-related macular
degeneration.


3. Development of CD40 T Cell diagnostics and therapeutics


4. Development of biomarker microarrays to predict the acute respiratory
distress syndrome (ARDS) and of proprietary elastase inhibitors to prevent ARDS.


5. Development of novel glucose molecules for nutritional and therapeutic
purposes.
 
 
 
 
 
 
 
9
 

--------------------------------------------------------------------------------